Title: To James Madison from Jehu Crack, 12 April 1814
From: Crack, Jehu
To: Madison, James


        
          Respected Sir
          New Orleans—Apr 12th. 1814
        
        Considering the very importent affairs you must now have to Occupy your attention, it is with the greatest, reluctanc⟨e⟩ and diffidence, I take the liberty of adressing you in behalf of the society of which I have the honour to be president, every member of which are genuine rebublicans—and with heart and hand, Sword or pen would defend the great cause to the last. We formed into a Body the commencement of the present contest, and never was hopes more great or men more Sanguine—with admiration next to adoration at the profound wisdom the grand Schemes & stupendous plans of our rulers—a time so well chosen for commencing the war—that Satan himself would have been ashamed of his abilities of [sic] put in competition with American republicans—but am sorry to say—our Enimies are cruelly retorting upon us—they say we wantonly declared war, on the nation we sprung from—who in our infancy—profusely squandered her Blood and Treasure in our defence—and that at a moment when she was fighting for her very Existance—as well as the great cause of the World—against one of the most insiduous monsters—that ever was recorded in History—or disgraced the human form—and that with a true spirit of a Convict race we was in hopes of Stealing the homeward bound Jamaica fleet of 140 Sail then expected on our coast—and little dreaming of Danger—also the Idea of meanly pilfering the Spanish possessions—at a time when she was under the Jaws of the Tiger, who was lassirating her in pieces and laying her finest provences in ashes—but providence & Englishmen has saved her and like a phoenix she is again sprung up and our actions of purloining (like picking the pockets of a man in a Scuffle) alamode newgate may cost us dear—they likewise upbraid us with inveigleing & naturallizeing her seamen and exclaiming if she takes them—with the same antipithy—as a man who has escaped the Gallows looks at a Hemp field.
        
        With such language as this they drive us distracted, but when they tell us that we aught to send the Kentuckeyans into the camp of those damned Englishmen in the night (whom we thought to conquer by proclamation) and gouge them when asleep—so that our brave heroes might be able to face them in the morning—we are quite mad.
        The Feds—have the advantage of us in information & property—but we exceed them in cunning and numbers—as our society comprehends all Dray & Boat men in Orleans—with a majority of the Journamen mecanics—but there is not a man of Larning except myself among us—and we beseech you on the receipt of this to forward us a string of arguments so as to be more on a par with our adversaries and keep the cart on the wheels.
        And as times I assure you are very hard with me at present—so far from buying a new pair of Breeches—I can hardly aford thread to mend my old ones—you know my steady principles and you see my writing and any snug place you m⟨a⟩y think me fit for of 1000 or $1500 ann will be gratefully accepted of by, Sir, Your devoted friend and obedient Servant
        
          Jehu Crack
          President
        
      